Dismissed and Opinion Filed January 26, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01292-CV

                                 JOSE F. RUIZ, Appellant
                                           V.
                               BLANCA SANDOVAL, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-13223

                             MEMORANDUM OPINION
                          Before Justices Francis, Brown, and Stoddart
                                   Opinion by Justice Francis
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated November 9, 2017, we notified appellant the $205 filing fee was due. We

directed appellant to remit the filing fee within ten days and expressly cautioned appellant that

failure to do so would result in dismissal of the appeal. Also by postcard dated November 9,

2017, we informed appellant the docketing statement in this case was due. We cautioned

appellant that failure to file the docketing statement within ten days might result in the dismissal

of this appeal without further notice. By letter dated January 11, 2018, we informed appellant

the clerk’s record had not been filed because appellant had not paid for the clerk’s record. We

directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation appellant had been found entitled to proceed without
payment of costs within ten days. We cautioned appellant that failure to do so would result in

the dismissal of this appeal without further notice. To date, appellant has not paid the filing fee,

provided the required documentation, or otherwise corresponded with the Court regarding the

status of this appeal.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                      /Molly Francis/
                                                      MOLLY FRANCIS
                                                      JUSTICE




171292F.P05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JOSE F. RUIZ, Appellant                            On Appeal from the 330th Judicial District
                                                   Court, Dallas County, Texas
No. 05-17-01292-CV        V.                       Trial Court Cause No. DF-17-13223.
                                                   Opinion delivered by Justice Francis.
BLANCA SANDOVAL, Appellee                          Justices Brown and Stoddart participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee BLANCA SANDOVAL recover her costs of this appeal
from appellant JOSE F. RUIZ.


Judgment entered January 26, 2018.




                                             –3–